Citation Nr: 1234715	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-32 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In March 2012, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus is manifested by the need for insulin, a restricted diet and regulation of activities.



CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 40 percent rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In October 2007 and December 2008, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Moreover, it is noted that the Veteran presented testimony on personal hearing in March 2012.  In a pre-conference hearing, the Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of an increased rating, potential evidentiary defects were identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 
With regard to VA's duty to assist, VA obtained the Veteran's service treatment records and private and VA outpatient treatment records.  The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

VA examinations with respect to the issue on appeal were obtained in January 2008, November 2009, and December 2010.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).   The Veteran's claim for an increased rating for diabetes mellitus was received in June 2007.

Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The Board notes that the Veteran's diabetes mellitus is rated as 20 percent disabling under diagnostic code 7319.

III.  Factual Background

In a June 2007 letter, Lisa Dement, R.N., reported that the Veteran had "a history of poorly controlled Diabetes Type II, hypertension, coronary artery disease and recurring fungal infection of the feet.  He has recently been started on Insulin injections.  Due to his medical conditions he has limited ability to ambulate without difficulty."  

A January 2008 diabetes mellitus VA examination report shows that the Veteran indicated that he took insulin (Lantus U100) 30 mgs once daily.  He reported episodes of hypoglycemic reactions or ketoacidosis, but noted that none of these diabetic complications required hospitalization.  The frequency of required visits to a diabetic care provided was monthly or less often.  The Veteran was instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  He had coronary artery disease and tinea pedis as a result of his diabetes. 

In an August 2008 letter, Lisa Dement indicated that the Veteran had difficult-to-control diabetes and was on oral medication and required insulin therapy.  She noted he was on diet restriction in the form of an 1800-calorie diet and regulation of activities.  She stated that his recurrent fungal infection of the feet made it difficult for him to follow the exercise program.

A November 2009 VA examination report shows that the Veteran reported following a diet as directed and eating salads, grilled fish, and chicken.  He also reported taking Metformin and Lantus and insulin.  He reported episodes of hypoglycemic reactions or ketoacidosis, but that none of these diabetic complications required hospitalization.  The Veteran was instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  Mild bilateral extremity peripheral neuropathy was a complication of his diabetes and coronary artery disease was a condition that was worsened or increased by the Veteran's diabetes.

A December 2010 VA examination report shows that the Veteran reported taking Pioglitzatone, Metformin, and Insulin Glargine Human for his diabetes.  He also reported taking Lantus and insulin.  He indicated that he was instructed to follow a restricted or special diet.  He reported that that he did not experience any episodes of hypoglycemic reactions or ketoacidosis.  The examiner indicated that coronary artery disease was not a complication of diabetes, but was worsened or increased by it.  Erectile dysfunction was a complication of diabetes.  The examiner indicated the Veteran's heart disease would limit his ability to perform strenuous physical labor and he would be limited to light physical labor or sedentary work due to limitations imposed by his ischemic heart disease.  

VA outpatient treatment records dated between 2008 and 2011 show that the Veteran was treated for his diabetes and that he used insulin and Metformin and was on a special diet.

An April 2012 VA treatment record located in the Veteran's Virtual VA file shows that the Veteran's VA physician indicated, "Due to his problems with neuropathy, fluctuations in visual acuity and use of insulin recommend he be restricted from hazardous or strenuous activities."

The Veteran's May 2012 Travel Board hearing transcript shows that he testified that he had to regulate his activities.  He specifically indicated that he had to restrict his exercising, walking, and driving as a result of his diabetes.  

IV.  Legal Analysis

The Board finds that the Veteran's diabetes mellitus warrants an evaluation of 40 percent.  In this regard, the evidence demonstrates throughout the appeal period that insulin and a restricted diet have been required to manage the Veteran's diabetes mellitus.  With respect to regulation of activities, the Board acknowledges that the January 2008 and November 2009 VA examination reports show that examiners indicated that the Veteran was not restricted in his ability to perform strenuous activities.  In June 2007, however, a private nurse indicated that his diabetes, coronary artery disease and recurring fungal infection of the feet limited his ability to ambulate without restriction.  Likewise, in an August 2008 letter, the same examiner indicated that there was regulation of the Veteran's activities.  Moreover, in April 2012, a VA examiner indicated that, in part, due to the Veteran's problems with neuropathy and use of insulin, it was recommended he be restricted from hazardous or strenuous activities.  Thus, the medical evidence reflects that the Veteran requires insulin, a restricted diet and must regulate his activities, including avoiding strenuous activities.  Therefore, the Board finds that the evidence shows that the Veteran's diabetes mellitus requires insulin, a restrictive diet, and regulation of activities as required for a 40 percent rating under Diagnostic Code 7913.

The Board acknowledges that during his January 2008 and November 2009 VA examinations, the Veteran reported that he had experienced episodes of ketoacidosis or hypoglycemic reactions; however, there is no evidence that such episodes
required one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, as required for a 60 percent rating under Diagnostic Code 7913.  There is no recent evidence of record indicating that the Veteran requires one or two hospitalizations per year or twice a month visits to a diabetic care provider solely for his diabetes mellitus.  None of the examination reports or treatment records above indicates such symptomatology.  Thus, although the evidence indicates that the Veteran does receive frequent treatment for diabetes mellitus, there is simply no evidence that he requires twice a month visits or hospitalization for treatment of his service-connected diabetes mellitus. 

For the reasons set forth above, the Veteran's service-connected diabetes mellitus has more nearly approximated the criteria for a 40 percent rating throughout the rating period on appeal.  The preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided pursuant to 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate each of the manifestations of the Veteran's service-connected diabetes mellitus, which is productive of the need for insulin, a restricted diet and regulation of activities, as well as peripheral neuropathy of the lower extremities, erectile dysfunction, and coronary artery disease.  Because each of these manifestations are contemplated in the rating criteria, the rating criteria are adequate to evaluate the Veteran's diabetes mellitus and its manifestations and thus referral for consideration of extraschedular rating is not warranted.


ORDER

A 40 percent rating for diabetes mellitus, type, II, is granted.



REMAND

The record reflects that the Veteran, including during his March 2012 Travel Board hearing, has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

After fulfilling VA's duties to notify and assist the Veteran regarding the TDIU claim, adjudicate the issue of entitlement to a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


